Exhibit 10.42

LOGO [g23646ex10_42pg1.jpg]

NON-QUALIFIED STOCK OPTIONS

Effective as of February 25, 2009 (“Grant Date”), the Company hereby grants to
[participant] certain rights to purchase up to: [number of options] total Option
Shares for $X.XX per Share until              (“Expiration Date”) on the Terms
of this Agreement, the attached Program, and the 2004 Sypris Equity Plan
(“Plan”) as follows:

 

Vesting Date

  

# of Options

Vesting

  

Option Prices

  

Expiration Dates

[Three Anniversary]

   [100% of award]    [closing price on grant date]    [Fifth Anniversary of
grant date]

RESTRICTED STOCK

Effective as of February 25, 2009 (“Grant Date”), the Company hereby grants to
[participant] certain rights to ownership of up to: [number of shares]
Restricted Shares on the Terms of this Agreement, the attached Program, and the
2004 Sypris Equity Plan (“Plan”) as follows:

 

Vesting Dates

  

# of Shares Vesting

[First Anniversary of grant date]

   [Insert 50% of base award]

[Second Anniversary of grant date]

   [Insert 50% of base award]

[Three Anniversary of grant date]

   [Insert 100% of supplemental award]

Intending to be legally bound by all such Terms, I acknowledge the sole
authority of the Committee to interpret such Terms, the forfeiture of my rights
upon any termination of my employment under such Terms and my continuing status
as an “at will” employee (subject to termination without cause or notice). I
have received and had an opportunity to review, with the benefit of any legal
counsel of my choosing, the Plan, the Program and this Award Agreement.

 

SYPRIS SOLUTIONS, INC.     PARTICIPANT By:  

 

    Signature:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

LOGO [g23646ex10_42pg2-4.jpg]

 

TERMS OF OPTION AWARDS GRANTED UNDER

THE 2009 EXECUTIVE LONG-TERM INCENTIVE PROGRAM

OF THE 2004 SYPRIS EQUITY PLAN

 

1. PURPOSE OF THE PROGRAM. The Company’s Executive Long-Term Incentive Program
(“ELTIP”) under the 2004 Sypris Equity Plan (“Plan”) shall be effective for all
Awards incorporating these Terms on or after February 25, 2009, to advance the
Company’s growth and prosperity by providing long-term financial incentives to
its executives, and to further the Company’s philosophy of equity ownership by
the Company’s officers in accordance with the Company’s Equity Ownership
Guidelines.

 

2. OPTIONS. Initially, each “Option” is the right to purchase one Option Share
at the Option Price, from its Vesting Date until its Expiration Date or
forfeiture (subject to adjustments per the Plan). Options must be exercised with
48 hours advance written notice, unless waived by the Company.

 

  2.1. Option Price. “Option Price” means the closing price per Option Share on
the Grant Date. The Option Price is payable to the Company in cash or any other
method of payment authorized by the Committee in its discretion, which may
include Stock (valued as the closing price per Share on the exercise date) or
vested Options (valued as the closing price per Share on the exercise date, less
the Option Price), in each case in accordance with applicable Rules. Similarly,
the Participant must arrange for tax withholding in accordance with applicable
Rules, to the satisfaction of the Committee.

 

  2.2. Option Shares. Initially, each “Option Share” is one Share of the Common
Stock (subject to adjustments per the Plan). Option Shares may be certificated
upon request, with any legends required by applicable Rules.

 

  2.3. Option Vesting. Unless otherwise determined by the Committee, Option
Awards will vest 100% on the third anniversary of its Grant Date (“Vesting
Date”), unless forfeited before such Vesting Date.

 

  2.4. Expiration Date. Each Option’s “Expiration Date” will be the fifth
anniversary of its Grant Date.

 

3. AWARDS. Each ELTIP Participant will be eligible to receive an annual Award of
Restricted Shares as determined by the Committee.

 

4. RESTRICTED SHARES. Each “Restricted Share” is one Share of the Common Stock
(subject to adjustments per the Plan) which is subject to forfeiture before its
Vesting Date, as set forth below.

 

  4.1.

Restricted Share Vesting. Unless otherwise determined by the Committee, grants
of Restricted Shares will vest as follows: 50% of each base award on

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g23646ex10_42pg2-4.jpg]

 

 

the first and second anniversaries of the Grant Date, and 100% of each
supplemental award on the third anniversary of its Grant Date (each such
anniversary, a “Vesting Date”) as provided in the applicable Award Agreement,
unless forfeited before such Vesting Date.

 

  4.2. Distribution. All Restricted Shares will be held by the Company until
their Vesting Dates, and physically distributed to the Participant thereafter,
with any legends required by applicable Rules. Participants may vote and receive
cash dividends on such Restricted Shares, as applicable, after the Grant Date.

 

5. ANNUAL REVIEW. The Committee will review the terms and conditions of the
ELTIP annually in February of each year. The Committee will also review and
approve of the Award to be granted to each Participant for the then current
year, taking into consideration the (i) Participant’s contribution to the
Company, (ii) results of the most recent national compensation survey data, and
(iii) Company’s performance with respect to the achievement of its long-term
strategic goals, including those relating to market and customer share,
geographic expansion, portfolio mix, capital structure and financial strength,
managerial development, capital markets, financial variability and risk profile.

 

6. REDUCTION IN JOB RESPONSIBILITIES. If a Participant’s job responsibilities
are reduced in scope or otherwise altered, the Participant shall automatically
cease to participate in the ELTIP with respect to future Awards, unless
otherwise determined by the Committee.

 

7. RETIREMENT OR DISABILITY. In the event of any retirement after age 65 or
qualification to receive long-term disability benefits under the Company’s then
current policies, such retirement or disability period shall be treated as a
period of employment for purposes of the accrual of rights hereunder, including
any vesting or exercise rights.

 

8. LEAVES OF ABSENCE. The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or other
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder.

 

9. OTHER TERMINATIONS. If employment is terminated other than for retirement,
death or disability, each unvested Option will be forfeited immediately and the
Participant will have up to thirty (30) days in which to exercise any vested
Options. In the event of death, all unvested Awards will be immediately vested,
and the Participant’s representative or estate shall have one (1) year in which
to exercise any Options.

 

10.

ADMINISTRATION. The Committee shall have complete authority to administer or
interpret the ELTIP or any Award, to prescribe, amend and rescind rules and
regulations relating thereto, and to make all other determinations necessary or
advisable for the administration of the ELTIP or any Award Agreements (including
to establish or amend any rules regarding the ELTIP that are

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g23646ex10_42pg2-4.jpg]

 

 

necessary or advisable to comply with, or qualify under, any applicable law,
listing requirement, regulation or policy of any entity, agency, organization,
governmental entity, or the Company, in the Committee’s sole discretion
(“Rule”)). In addition, with respect to any future grants or the unvested
portion of any Awards, the Committee may amend or terminate these Terms or any
Awards, in its sole discretion without the consent of any employee or
beneficiary, subject to applicable Rules, at any time and from time-to-time.
With respect to any amendment, action or approval hereunder, the Committee may
require the approval of any other persons or entities, pursuant to applicable
Rules. The decisions of the Committee in interpreting and applying the ELTIP
will be final.

 

11. MISCELLANEOUS. Unless otherwise specified, all capitalized terms herein
shall have the meanings assigned to them in the Plan or in the Award Agreement.

 

  11.1. No Other Rights. The Awards include no other rights beyond those
expressly provided in the Plan, the ELTIP or the Award Agreement. Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.

 

  11.2. Taxes. The Participant must pay in cash, surrender Shares or Options of
then-equivalent value, or otherwise arrange (to the Committee’s satisfaction)
for all tax withholding obligations related to any Award.

 

  11.3. Delegation. The Committee may delegate any portion of their
responsibilities and powers to one or more persons selected by them, subject to
applicable Rules. Such delegation may be revoked by the Committee at any time.

 

- 4 -